DETAILED ACTION
The Examiner acknowledges the amendments received 02 May 2022. Claims 1-49 are cancelled; claims 50-80 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 02 May 2022, with respect to the prior art rejections have been fully considered and are persuasive. The rejection of claims 50-80 has been withdrawn.

Claim Interpretation
The Applicant argues (page 8, “Remarks”) “Applicant respectfully submits that examples of treatment timing circuits are illustrated as elements 121b - 123b in Figure 1 and are described throughout the specification. Applicant respectfully submits that examples of sensor timing circuits are illustrated as elements 131b - 139b in Figure 1 and are described throughout the specification. To this end, the Applicant wishes that any structure in support of an interpretation under 35 USC § 112(f) not be limited to the specific examples mentioned by the Examiner, but by the specification and figures.”
The Examiner acknowledges these structures as supporting the elements as claimed.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a treatment processing circuit”, “a treatment timing circuit”, “a sensor processing circuit” and “at least one processor” in claim 50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“treatment processing circuit”: (par. 0075 and 0078 of the Published Application) corresponding to “without limitation, a drug delivery processing circuit 121, a ventilator processing circuit 122, and/or a defibrillator processing circuit 123.  Drug delivery processing circuit 121 can be any processing circuit configured to administer a drug, compound, or other medical agent to a patient.  The drug, compound, or other medical agent can be delivered in a liquid form, a gaseous form, a tablet form, or some other form.  Ventilator processing circuit 122 can be any processing circuit configured to facilitate or assist a patient's breathing.  Defibrillator processing circuit 123 can be any processing circuit configured to deliver a therapeutic electric shock to, for example, re-start or stabilize a patient's heart rhythm.”
“treatment timing circuit”: no exact disclosure given, so corresponding to “timing circuit” in the Published Application, as best understood by the Examiner. 
“sensor processing circuit”: (par. 0075 and 0079-0080 of the Published Application) corresponding to “without limitation, microphone/video camera processing circuit 131, heartbeat monitor processing circuit 132, breathing sensor processing circuit 133, spectral muscle-chemistry sensor processing circuit 134, ECG sensor processing circuit 135, accelerometer processing circuit 136, ultrasound sensor processing circuit 137, end-tidal carbon dioxide (ETCO2) sensor processing circuit 138, and/or blood pressure sensor processing circuit 139.  Microphone/video camera circuit 131 can be any processing circuit configured to monitor a patient's physiological condition using a microphone, video camera, or photo camera.  Heartbeat monitor 132 can be any processing circuit configured to monitor and measure a patient's heartbeat, using for instance, haptic or auditory sensors.  Breathing sensor processing circuit 133 can be any processing circuit configured to monitor a patient's respiratory rate, or other aspects related to a patient's breathing.  Spectral muscle-chemistry sensor processing circuit 134 can be any processing circuit configured to use reflectance spectroscopy as a method to diagnose or determine a patient's condition.  ECG sensor processing circuit 135 can be any processing circuit configured to measure, monitor, and/or calculate a patient's electrocardiogram (ECG) waveform.”
“sensor timing circuit”: no exact disclosure given, so corresponding to “timing circuit” in the Published Application, as best understood by the Examiner.
“at least one processor”: (par. 0126 of the Published Application) corresponding to “any known processor, such as, but not limited to, an Intel®.  Itanium®.  or Itanium 2®.  processor(s), an AMD®  Opteron®  or Athlon MP®  processor(s), or Motorola®  lines of processors.  Communication port(s) 703 can be any of RS-232 port for use with a modem based dialup connection, a 10/100 Ethernet port, or a Gigabit port using copper or fiber, or wireless communication ports using, for example, WiFi, LTE, 3GPP, Bluetooth, NFC, or other wireless protocols.  Communication port(s) 703 may be chosen depending on a network such as a Local Area Network (LAN), Wide Area Network (WAN), or any network to which the computer system 700 connects.  Main memory 704 can be Random Access Memory (RAM), or any other dynamic storage device(s) commonly known to one of ordinary skill in the art.  Read only memory 706 can be any static storage device(s) such as Programmable Read Only Memory (PROM) chips for storing static information such as instructions for processor 702, for example.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 50-80 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the Examiner that the art of record neither anticipates nor renders obvious “at least one processor configured to: determine a communications latency between the treatment timing circuit and the sensor timing circuit” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on 01 March 2022, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed 02 May 2022. Therefore, it is concluded by the examiner that claims 50-80 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792